 

Exhibit 10.47

 

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Executive Employment Agreement of
Michael Hofe dated May 3, 2013 (the “Employment Agreement”) is effective as of
date set forth on the signature page hereof, and entered into by and among CIG
Wireless Corp., a corporation incorporated in the State of Nevada (the
“Company”) and Michael Hofe (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive previously entered into the Employment
Agreement, which sets forth the terms and conditions of Executive’s employment
with the Company;

 

WHEREAS, the Company and the Executive now wish to amend the Employment
Agreement as of the date hereof; and

 

WHEREAS, Section 18 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between the Company and
Executive.

 

NOW, THEREFOR, the Company and Executive hereby agree that the Employment
Agreement shall be amended as follows:

 

1.          Section 3.3 of the Employment Agreement is hereby deleted in its
entirety.

 

2.          Exhibit A to the Employment Agreement is hereby deleted in its
entirety.

 

3.          Exhibit B to the Employment Agreement is hereby deleted in its
entirety.

 

4.          In all respects not modified by this Amendment, the Employment
Agreement is hereby ratified and confirmed.

 

5.          This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument. This Amendment may be delivered via
facsimile or scanned “PDF” which shall be an original for all purposes.

 

[Signature Page Follows]

 

 

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of this
1st day of August, 2013.

 

CIG Wireless Corp.

 

  By: /s/ Paul McGinn         Name: Paul McGinn         Title:   Chief Executive
Officer    

 

Executive:

 

/s/ Michael Hofe       Name: Michael Hofe                



[Signature Page to Amendment to Michael Hofe Employment Agreement]

 

2

 

